DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/2/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
No claims are amended.
No claims are canceled.
No claims are newly added.
Claims 1-26 are pending for examination.
Response to arguments






Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn in view of applicant’s arguments and applicant’s agreement with examiner proposed amendments to the claims.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claim:
Please amend claims 1, 13, 25, and 26 as follows:
1. (proposed amendment) A method for wireless communications by a wireless device, comprising:
selecting a listen-before-talk (LBT) sequence and first resources for use in transmitting the LBT sequence, wherein the LBT sequence comprises a dedicated sequence;
transmitting the LBT sequence using the first resources to reserve second resources for data transmissions to another wireless device over one or more transmission time intervals (TTIs), wherein at least one of the LBT sequence or the first resources are selected to indicate frequency hopping information regarding frequency hopping; and
transmitting the data with frequency hopping applied over the TTIs in accordance with the frequency hopping information.

13. (proposed amendment) A method for wireless communications by a wireless device,
comprising:
detecting a listen-before-talk (LBT) sequence transmitted, by another device using first resources, wherein the LBT sequence comprises a dedicated sequence;
determining, based on at least one of the LBT sequence or the first resources, frequency hopping information regarding frequency hopping to be applied for data transmissions on second resources from the other device over one or more transmission time intervals (TTIs ); and
processing the data, transmitted over the TTIs using the second resources, in accordance with the frequency hopping information.

25. (proposed amendment) An apparatus for wireless communications, comprising:
, wherein the LBT sequence comprises a dedicated sequence; and
a transmitter configure to transmit the LBT sequence using the first resources to reserve second resources for data transmissions to another wireless device over one or more transmission time intervals (TTIs), wherein at least one of the LBT sequence or the first resources are selected to indicate frequency hopping information regarding frequency hopping and transmit the data with frequency hopping applied over the TTIs in accordance with the frequency hopping information.

26. (proposed amendment) An apparatus for wireless communications, comprising:
a receiver configured to detect a listen-before-talk (LBT) sequence transmitted, by another device using first resources, wherein the LBT sequence comprises a dedicated sequence; and
at least one processor configured to determine, based on at least one of the LBT sequence or the first resources, frequency hopping information regarding frequency hopping to be applied for data transmissions from the other device over one or more transmission time intervals (TTIs) and process the data, transmitted over the TTIs using the second resources, in accordance with the frequency hopping information.

Allowable Subject Matter
Claims 1-26, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-26 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Closest prior art Park, as per the search conducted by the examiner, teaches the sequence to be used for reservation be assigned through DCI but fails to teach, “selecting a listen-before-talk (LBT) sequence and first resources for use in transmitting the LBT sequence, wherein the LBT sequence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                           
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462